DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-12) in the reply filed on 13 April 2022 is acknowledged. Claims 13-20 were withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaquis et al. (US 5,615,607).
Regarding claim 1, Delaquis teaches a lid system (figure 1, 3A, 3B, 4 and 5) for use with a container having an opening bounded by a rim with at least one outwardly extending projection extending from the rim (figure 1: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Delaquis is capable of performing the recited function), said lid system comprising: a lid  (figure 5) capable of being sized to seat on the rim of the container (figure 1: intended use recitation), said lid including: an upper surface (figure 3A and 5, near reference 40), at least one section with perforations extending therethrough (figure 3A and 5, reference 46 and 48), and a centrally disposed lid handle (figure 3A and 5, reference 70); and a lid cover member (figure 3B, 4 and 5, reference 42) sized to seat adjacent the upper surface of the lid around the lid handle (figure 3B and 5, reference 42: the lid cover member 42 is adjacent the upper surface of the lid 40 around the handle 70), the lid cover member being rotatable about the lid handle to substantially close or expose the at least one section with perforations (figure 5 and column 3, lines 55-57), said lid cover member including at least one bracket (figure 5, reference 49) capable of mating with the at least one outwardly extending projection on the rim of the container to retain the lid on the container during a draining process of the container (figure 7B: Intended use recitation).
Regarding claim 2, Delaquis teaches all of the claim limitations of claim 1, as shown above. Furthermore, Delaquis teaches the lid cover member includes two brackets (figure 5, reference 49), each of which is capable of mating with an outwardly extending projection extending from the rim of the container (figure 7B: Intended use recitation).
Regarding claim 6, Delaquis teaches all of the claim limitations of claim 1, as shown above. Furthermore, Delaquis teaches wherein the at least one bracket on the lid cover member is substantially L-shaped (figure 5, reference 49), with part of the L-shape being capable of being sized to extend under the at least one outwardly extending projection extending from the rim in close relation thereto when the lid cover member is rotated on the lid (figure 7B: Intended use recitation).
Regarding claim 8, Delaquis teaches all of the claim limitations of claim 1, as shown above. Furthermore, Delaquis teaches wherein the lid is circular in shape (figure 3A and 3B) and the at least one section with perforations extending therethrough includes two separate perforated sections that extend through the lid (figure 3A, reference 48 and 46), with the perforated sections being positioned in radially symmetrically opposed relation to one another on the lid near an outer perimeter of the lid (figure 3A, reference 46 and 48), and the lid cover member is shaped to cover both perforated sections at the same time and to expose both perforated sections at the same time (figure 3B, reference 56 and figure 5, reference 42).
Regarding claim 12, Delaquis teaches all of the claim limitations of claim 1, as shown above. Furthermore, Delaquis teaches the lid cover member is plate-like (figure 4 and column 3, lines 51-52) and has a shape that only partially covers the upper surface of the lid (figure 3B, 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Delaquis et al. (US 5,615,607), as applied to claims 1 and 2 above, and further in view of Alexander (US 1,781,995).
Regarding claim 3, Delaquis teaches all of the claim limitations of claim 2, as shown above.
Delaquis does not teach the lid cover member further comprises a retainer clip coupled to one of the brackets. However, Alexander does teach the lid cover member (figure 1-4, reference 5) further comprises a retainer clip (figure 1-4, reference 14 and page 1, lines 79-86) coupled to one of the brackets (figure 5: the clip 14 is coupled to the bottom edge of lid cover member 5. When combining the lid of Delaquis with the retainer clip of Alexander, the limitation is met since the bracket is located on the bottom edge of the lid cover member).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lid of Delaquis to include the lid cover member further comprises a retainer clip coupled to one of the brackets, as disclosed by Alexander, because including the retainer clip allows for further holding the lid to the vessel, as explained by Alexander (page 1, lines 79-86).
Regarding claim 4, Delaquis teaches all of the claim limitations of claim 1, as shown above.
Delaquis does not teach a retainer clip coupled to the at least one bracket to aid in retaining the lid on the container during the draining process. However, Alexander does teach a retainer clip (figure 1-4, reference 14 and page 1, lines 79-86) coupled to at least one brackets (figure 5: the clip 14 is coupled to the bottom edge of lid cover member 5. When combining the lid of Delaquis with the retainer clip of Alexander, the limitation is met since the bracket is located on the bottom edge of the lid cover member) capable of aiding in retaining the lid on the container during the draining process (page 1, lines 79-86: Intended use recitation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lid of Delaquis to include a retainer clip coupled to the at least one bracket to aid in retaining the lid on the container during the draining process, as disclosed by Alexander, because including the retainer clip allows for further holding the lid to the vessel, as explained by Alexander (page 1, lines 79-86).
Regarding claim 5, Delaquis, in view of Alexander, teach all of the claim limitations of claim 4, as shown above. Furthermore, Modified Delaquis teaches the retainer clip is spring-like  (Alexander: page 1, lines 91-97) and, when the lid cover member is rotated around the lid handle (figure 5 of Delaquis and the abstract), the retainer clip is capable of being movable over and around the projection (figure 5 of Delaquis: Intended use recitation).

Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735